DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 15 of U.S. Patent No. 11,360,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 15 of Patent No. 11,360,586 B2 discloses at least all  limitations of Claim 1 such that Claim 1 is anticipated by Claim 15.
Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 16 of U.S. Patent No. 11,360,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 16 of Patent No. 11,360,586 B2 discloses at least all limitations of Claim 2 such that Claim 2 is anticipated by Claim 16.
Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 20 of U.S. Patent No. 11,360,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 20 of Patent No. 11,360,586 B2 discloses at least all limitations of Claim 3 such that Claim 3 is anticipated by Claim 20.
Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 21 of U.S. Patent No. 11,360,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 21 of Patent No. 11,360,586 B2 discloses at least all limitations of Claim 4 such that Claim 4 is anticipated by Claim 21.
Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,360,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 17 of Patent No. 11,360,586 B2 discloses at least all limitations of Claim 5 such that Claim 5 is anticipated by Claim 17.
Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 11,360,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 18 of Patent No. 11,360,586 B2 discloses at least all limitations of Claim 6 such that Claim 6 is anticipated by Claim 18.
Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 11,360,586 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 19 of Patent No. 11,360,586 B2 discloses at least all limitations of Claim 7 such that Claim 7 is anticipated by Claim 19.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2, 4, and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Han et al. (Korea Patent Document 10-2017-1027991, Provided in IDS filed September 06, 2022, please look to the document provided September 06, 2022 for Figure references and look to the provided English translation for other references made by the Examiner), hereinafter referenced as Han. 
Regarding Claim 1, Han discloses “An active pen” (Figure 6, Item 100 ‘touch pen’, and Page 6, Line 28 (Line reference made by all written lines excluding blank lines), “that transmits, through coupling capacitance, a signal to a sensor electrode” (Figure 6, Items COM1 – COM3, and Page 6, Lines 35 – 43 (Notice that active touch pen 100 transmits a signal through coupling capacitance to at least one of senor electrodes COM1 to COM3.)), “connected to a sensor controller” (Figure 5, Item 300 ‘touch driving circuit’ (Notice that Figure 5 show electrodes COM1 – COM 3 connect to touch driving sensor control circuit 300.)), “the active pen comprising: a pen tip electrode provided on a leading end in a pen axis direction of the active pen” (Figure 11, Item 110 ‘conductive tip’, and Last five lines of Page 9 (Notice that conductive tip 110 provides a pen tip electrode on a leading end along the axis of touch pen 100.)), “a peripheral electrode provided behind in the pen axis direction as viewed from the pen tip electrode’ (Figure 11, Item 111 ‘head cap’, and Last five lines of Page 9 through Line 2 of Page 10 (Notice that head cap 11 provides a peripheral electrode behind the conductive tip 110 when viewed along the axis of touch pen 100 from the conductive tip 110.)), “and a signal processor that transmits a downlink signal from the pen tip electrode” (Figure 11 and Page 10, Lines 16 – 17 (Notice that signal processor 150 generates a synchronization signal RX to drive driving unit 140 to provide a TX downlink signal from conductive pen tip electrode 110.)), “and that transmits a reverse-phase signal of the downlink signal from the peripheral electrode at the same time” (Figure 11 and Page 10, Lines 17 – 21 (Notice the signal processor 15 sends the inverted reverse-phase signal INVTX (the inverse of the downlink signal TX) to head cap peripheral electrode 111 at the same time as TX when touch pen 100 and display panel 200 are not perpendicular.)).
Regarding Claim 2, Han discloses everything claimed as applied above (See Claim 1). In addition, Han discloses “wherein the signal processor stops transmitting the reverse-phase signal from the peripheral electrode according to a predetermined trigger” (Figure 11, Page 10, Lines 17 – 21 (Notice the signal processor part 15 ceases or stops transmitting INVTX to the head cap peripheral electrode 11 according to the predetermined trigger of remaining perpendicular.)).
Regarding Claim 4, Han discloses everything claimed as applied above (See Claim 2). In addition, Han discloses “wherein the predetermined trigger is provided by a beacon signal transmitted from the sensor controller” (Figure 11, Page 10, Lines 17 – 21 (Notice that when the predetermined trigger of lacking a touch electrode driving signal DR (beacon signal transmitted from the sensor controller) occurs, INVTX ceases to be generated.))
Regarding Claim 5, Han discloses everything claimed as applied above (See Claim 1). In addition, Han discloses “wherein the signal processor starts to transmit the downlink signal from the pen tip electrode according to a predetermined trigger” (Figure 11, Page 10, Lines 17 – 21 (Notice that when the predetermined trigger of receiving a touch electrode driving signal DR occurs, TX (downlink signal) is transmitted from conductive pen top electrode 110 in response to downstream processing.)).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Han.
Regarding Claim 3, Han discloses everything claimed as applied above (See Claim 2). In addition, Han fails to explicitly disclose “wherein the predetermined trigger is provided by a timer built into the active pen”. However, Han teaches a portable touch pen 100 with power supply source 160 (Figure 11, Page 9, Last 5 lines of page through Line 3 of Page 10) and teaches awareness of power consumption reduction by stopping the transmission of INVTX at times when not necessary (Page 9, Lines 39 – 41 and Page 10, Lines 29 – 32).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein the predetermined trigger is provided by a timer built into the active pen” because one having ordinary skill in the art would recognize the finite powering time provided by power source 160 and would want to conserve power by shutting INVTX off during periods of time that are wasteful.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 22, 2022